CHRIS DANIEL                01-15-00294-CR
 46a                             HARRIS COUNTY DISTRICT CLERK


 %a&
March 25, 2015                                                                    FILED IN
                                                                           1st COURT OF APPEALS
                                                                               HOUSTON, TEXAS
ASHTON ADAIR                                                               3/30/2015 1:03:42 PM
ATTORNEY OF RECORD                                                         CHRISTOPHER A. PRINE
7400 GULF FREEWAY                                                                  Clerk
HOUSTON, TX 77017

Defendant’s Name: AMINA ROSE WHITE

Cause No: 1884399

Court: #15 COUNTY CRIMINAL AT LAW

Please note the following appeal updates on the above mentioned cause:

Defendant's Notice of Appeal on Petition For Nondisclosure filed date: 1/05/15
Ruling Made: 2/23/15 DENIED
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: ASTHON ADAIR



Sincerely,


"Shalanda Norris
Criminal Post Trial Deputy

CC: Devon Anderson
     District Attorney
     Appellate Division
     Harris County, Texas

     CONNIE COLE (DELIVERED VIA E-MAIL)




This is your notice to inform any and all substitute reporters in this cause.




                    1201   Franklin P.O.Box 4651 Houston, Texas 772 1 0-465 1
                                  CAUSE No. 1884399

THE STATE OF TEXAS                                  IN THE COUNTY CRIMINAL

                                             §       COURT NUMBER 15
VS.                                          §
                                             §
AMINA WHITE                                  §
DEFENDANT                                    §       OF HARRIS COUNTY, TEXAS

                                 NOTICE OF APPEAL
TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW AMINA WHITE (hereinafter "defendant") and files this, her Notice of
Accelerated Appeal, appealing the February 23, 2015 ruling of this Court, denying her
Petition for Non-Disclosure to either the First or Fourteenth Court of Appeals for Texas at
Houston.

Respectfully submitted,

 ST
Ashton Adair                                                                    I sI =£
                                                                                     g
7400 Gulf Freeway
Houston, Texas 77017                                                          is?  _           -
Tel: (713) 777-5297
Fax: (844) 273-9752
                                                                                o£.
State Bar No. 00795907
                                                                                I      S S
CERTIFICATE OF SERVICE

       This is to certify that on March 16, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Harris County, Harris,

by hand delivery.


Ashton Adair




                                                                                          41
 Certification of Right of Appeal



                                             Cause No.
 THE STATE OF TEXAS                                               §           IN THE COUNTY CRIMINAL

 V.                                                               §           COURT AT LAW NO.           13-
AOA\Q4J                                                           §           HARRIS COUNTY, TEXAS

             Trial Court’s Certification of Defendant’s Right of Appeal
I, Judge of the trial court, certify this criminal case:
      is not a plea-bargain case, and the defendant has the right of appeal, [or]
      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
      withdrawn or waived, and the defendant has the right of appeal, [or]
      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the right of
      appeal, [or]

X     is a plea-bargain
      the defendarlfna*
                                and the defendant has NO right of appeal, [or]
                             lived the right of appeal.

                                                                                                -yyj3
Judge Presiding                                                           Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
criminal case, incJtWing any riant to file a pro se petition for discretionary review pursuant to Rule 68 of the Texas
Rules of Appellee Procedural have been admonished that my attorney must mail a copy of the court of appeals’
judgment antLrfpinion to my'last known address and that I have only 30 days in which to file a pro se petition for
discretionary review in the court of appeals. Tex. R. App. P. 68.2. 1 acknowledge that, if I wish to appeal this
case and iyl am entitled to do so, it is my duty to inform my appellate attorney, by written communication, of any
change in/the addins at which I am currently living or any change in my current prison unit. I understand that,
because oXa       ate deadlines, if I fail to timely inform my appellate attorney of any change in my address, I may
lose the opportunity to file a pro se petition for discretionary review.


Defendant                                                                 Defendant’s Counsel                 f


Mailing address:
                                                                      c3\\
                                                                          Mailing address:
                                                                                                                       fVir
                                                                                                                                               CO   o
                                                                                                                                               5" O
                                                                                                                                          ~
                                                                                                                                          CO
Telephone num
                 TILED Loren Jackson
                        District Clerk
                                                                      Telephone number:

                                                                      31
                                                                      c   1     •             •   DQSSL                                   lis
                                                                                                                                               2. 3J



Fax number (if any):                                                  Fax     number (if any):                                            o w 3!
                      APR 3 0 2013                                                                                                        fag
        Time:                                                                                                                             III
                      Hams County, Texas'                                 State Bar of Texas ID Number
*A defendant m a cnmuUtloÿffi has the tight of appeal under these rules. The trial court shall enter a certification of the defendant’s
                                                                                                                                          "If
                                                                                                                                           5
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case that is, a case
in which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by written motion filed and
ruled on before trial, or (B) after getting the trial court’s permission to appeal. TEXAS RULE OF APPELLATE PROCEDURE 25.2(a)(2).


                                                                                                                  Revised 11/1/07


                                                               ORIGINAL
-ÿ&U-hVnp TOrÿkrn Cysg-losure,                                               jw-
                            APPEAL CARD

  Court
    )   s
                            The State of Texas
                                                         i   mm
   AT\/YV\ ace                   ff-6     VOkiÿ
                                            \ (L,

              Appointed                          Hired.
  Offense.                                       h6l jSdV
                                                        y
  Jury Trail:                             Yes.      No.
  Punishmen
                        km1>tsal65ULJre, 7Rented
  Companion Cases
  (If Known)            _
  Amount of
  Appeal Bond.

  Appellant
  Confined:                               Yes.           No.
  Date Submitted
  To Appeal Section.
  Deputy Clerk.
                                             3
                                     X- P(lAr4
                                                               \fi\
                                                               IS

  Notice, of* Annejil   C'nrti Rev 0/S4